DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus claims 1-17 filed on 10/18/2021 are currently pending and under examination.

Specification
In the specification dated 10/18/2021, the "single view” drawing is referred to as "Fig. 1”. In accordance to 37 CFR 1.84(u)(1), please amend the specification throughout to refer to “the Figure.”

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 37 CFR 1.84(u)(1) indicates that if a single drawing is filed, the drawing must not be numbered and the abbreviation "Fig." must not appear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Patent application publication number US20210147337A1 (US’337) as evidenced by Xue (Xue, F. et al. “Nickel-Catalyzed Three-Component Domino Reactions of Aryl Grignard Reagents, Alkynes, and Aryl Halides Producing Tetrasubstituted Alkenes” J. Am. Chem. Soc. 2015, 137, 3189−3192).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 1-2, 5 and 10-11, US’337 teaches a process for producing a compound of formula (2A) 

    PNG
    media_image1.png
    519
    670
    media_image1.png
    Greyscale

	by first reacting diphenylacetylene in the presence of nickel(II) catalyst with a compound of formula (3)

    PNG
    media_image2.png
    166
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    472
    media_image3.png
    Greyscale

followed by chlorinating with a chlorinating agent to provide compound of formula (2A).
Furthermore, US’337 teaches the use of the following solvents for the above reactions:

    PNG
    media_image4.png
    276
    668
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    190
    672
    media_image5.png
    Greyscale

US’337 is silent about the formation of the claimed compound (X), however, the reaction of diphenylacetylene with compound of formula (3) prior to the chlorination step, would necessarily form the claimed compound of formula (X). This is evidenced by Xue (Scheme 2) where it teaches a similar reaction of reacting diphenylacetylene 1a with PhMgBr 2a (similar to US’337’s compound of formula (3)) in the presence of Ni(II) catalyst. Xue teaches that the reaction first forms the intermediate 8a (similar to the claimed compound of formula (2-A)) before it reacts further to other products. 

    PNG
    media_image6.png
    246
    718
    media_image6.png
    Greyscale

Based on the above evidence, the claimed compound of formula (X) is formed in US’337 after the reaction of diphenylacetylene with compound of formula (3) but prior to the chlorination step.
Regarding claim 1, US’337 fails to teach the preparation of compound of formula (2-A) by continuous flow process comprising contacting a continuous flow F1 of the compound of formula (X) in a solvent S1 with a continuous flow F2 of a chlorinating agent in solvent S2 to provide a continuous flow F3 containing compound of formula (2-A). Instead, US’337 just adding chlorinating agent in a solvent S2 ([0100]) to the reaction mixture that already comprises the intermediate compound of formula (X) (formed by the reaction of diphenylacetylene and compound of formula (3)) in solvent S1 ([0091]). The compound of formula (X) in US’337 is not flowed as instantly claimed continuous flow F1. However, whether compound of formula (X) is already formed in the product mixture as in US’337 or compound of formula (X) is flowed as F1 in solvent S1 as in claimed invention, compound of formula (X) ultimately contacts with the chlorinating agent in solvent S2 in both cases to obtain compound of formula (2-A). Hence, even if the product mixture of US’337 formed from diphenylacetylene and compound of formula (3) that contains solvent S1 and that necessarily comprises compound of formula (X) is contacted as a continuous flow as instantly claimed with a continuous flow of US’337’s chlorinating agent in solvent S2, a skilled artisan would still have a reasonable expectation of success in obtaining nothing more than the predictable compound of formula (2-A).
Regarding claims 3-4, US’337 teaches the following nickel(II) catalysts:

    PNG
    media_image7.png
    249
    659
    media_image7.png
    Greyscale

	Regarding claim 6, US’337 teaches that in a preferred embodiment, M is magnesium and X is chloride or bromide ([0032]).
	Regarding claim 7, US’337 teaches compound of formula (2-A1) where G is fluoride ([0037]).
	Regarding claims 8-9, US’337 teaches the following chlorinating agent:

    PNG
    media_image8.png
    210
    656
    media_image8.png
    Greyscale

	Regarding claim 12, US’337 teaches that the chlorination reaction is conducted at a temperature in the range of about 0° C. to about 50° C and hence a skilled artisan would have been motivated to maintain the temperature of the product mixture (that contains compound of formula (2-A) and solvent S1) and chlorinating agent in solvent S2 in the range of about 0° C. to about 50° C (overlapping with the claimed temperature).
Regarding claims 15 and 17, US’337 further teaches process of preparing compound of formula (1-A) or a salt thereof ([0076]) such as citrate salt ([0055]):

    PNG
    media_image9.png
    325
    618
    media_image9.png
    Greyscale

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the claimed continuous flow process for the preparation of a compound of Formula (2-A) comprising contacting a continuous flow (F1) of the compound of Formula (X) in a solvent (S1), with a continuous flow (F2) of a chlorinating agent in a solvent (S2), to provide continuous flow (F3) containing the compound of Formula (2-A), wherein
G is OPG or X1; PG is an alcohol protecting group; M is zinc or magnesium; and X and X1 are independent halide groups in view of the teachings of US’337.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US20210147337A1 (US’337) as evidenced by Xue (Xue, F. et al. “Nickel-Catalyzed Three-Component Domino Reactions of Aryl Grignard Reagents, Alkynes, and Aryl Halides Producing Tetrasubstituted Alkenes” J. Am. Chem. Soc. 2015, 137, 3189−3192) as applied to claims 1-12, 14-15 and 17 above, and further in view of Patent application publication number US2021/0147338A1 (US’338 hereinafter; priority to Provisional application 62/990,677 filed on Mar. 17, 2020).
	The teachings of US’337 as evidenced by Xue have been set forth above.
	Regarding claim 15, while US’337 teaches providing citrate salt of compound of formula (1-A), the reference fails to teach the oxalate salt of compound of formula (1-A). However, the deficiency is cured by US’338.
	US’338 teaches the process for converting compound of formula (1-A) to its oxalate salt (Scheme 1) as an alternative to the citrate salt. US’338 teaches that the oxalate salt form of compound of formula (1-A) are more amenable to scale-up and thus can be used on commercial scale. Hence, using the methods of US’338 in the process of US’337, a skilled artisan would have a reasonable expectation of success in obtaining oxalate salt of compound of formula (1-A).
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the claimed continuous flow process for the preparation of a compound of formula (2-A) followed by the conversion of the compound of formula (2-A) to oxalate salt form of compound of formula (1-A) in view of the combination of US’337 (as evidenced by Xue) and US’338.

Allowable Subject Matter
	The subject matter of claim 13 is free of prior art. The closest prior art reference and its teachings have been set forth above. However, a skilled artisan would not have been motivated to conduct the continuous flow process as in claim 13 wherein continuous flow (F1) and continuous flow (F2) are combined at an intersection to provide continuous flow (F3) that passes through a plug flow reactor downstream of the intersection. The closest prior art reference fails to make the process of claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622